Citation Nr: 1647551	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  08-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for bilateral hearing loss.

2.  Entitlement to restoration of a 10 percent rating for ilio-inguinal nerve entrapment.

3.  Entitlement to restoration of a 10 percent rating for left herniorrhaphy scar.

4.  Entitlement to restoration of a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a November 1998 rating decision, the Veteran was awarded a 40 percent rating for bilateral hearing loss, effective September 22, 1998.

2.  In a September 2003 rating decision, the RO granted a 10 percent rating for mild ilio-inguinal nerve entrapment, effective August 31, 2001.

3.  In a November 2002 rating decision, the Veteran was awarded a 10 percent rating for his left herniorrhaphy scar, effective August 31, 2001.

4.  The evidence does not show that material improvement, including improvement in the Veteran's ability to function under the ordinary conditions of life and work, in his bilateral hearing loss, ilio-inguinal nerve entrapment, and left herniorrhaphy scar disabilities had actually occurred at the time of their March 2015 rating reductions effective June 1, 2015.

5.  A TDIU, effective August 7, 2007, was granted in an April 2013 Board decision and effectuated by an April 2013 rating decision; there is not clear and convincing evidence establishing that the Veteran was actually employable despite his service-connected disabilities at the time of the March 2015 rating decision discontinuing his TDIU.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for restoration of a 10 percent rating for ilio-inguinal nerve entrapment have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.20, 4.27, 4.124a, Diagnostic Code 8530 (2015).

3.  The criteria for restoration of a 10 percent rating for herniorrhaphy scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7804 (2015).

4.  The criteria for restoration of a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.343(c)(1), 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  In any rating reduction case it must be determined that an improvement in a disability has actually occurred, and also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is on VA.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Rating agencies are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination was full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  38 C.F.R. § 3.344(a).

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Moreover, though material improvement in the physical condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b). The requirements of § 3.344(a) and (b), apply to ratings in effect for five years or more.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  Therefore, as discussed below, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable to each rating reduction at issue in this case. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A.  Restoration of a 40 percent rating for bilateral hearing loss

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e), Table VII, Diagnostic Code (DC) 6100.

In this case, the Veteran was awarded a 40 percent rating for bilateral hearing loss in a November 1998 rating decision, effective September 22, 1998, based on the results of a September 1998 VA audiological examination.  The examination report reveals the following puretone thresholds on audiological testing: 




HERTZ


1000
2000
3000
4000
RIGHT (Decibels)
50
60
65
75
LEFT
(Decibels)
65
70
75
80

Speech recognition scores using the Maryland CNC test were 72 percent for the right ear and 36 percent for the left.  Applying these results to the schedular criteria, the RO determined that a 40 percent rating was warranted, effective September 22, 1998.

In September 2014, the RO proposed a reduction in the Veteran's rating for bilateral hearing loss, from 40 percent to 0 percent.  The proposed reduction was based on findings in June 2012 and September 2014 VA audiological examination reports, which the RO found to reflect sustained improvement in the Veteran's hearing loss disability.

June 2007 examination revealed the following puretone thresholds on audiological testing:




HERTZ


1000
2000
3000
4000
RIGHT (Decibels)
40
55
65
80
LEFT
(Decibels)
45
50
60
80

Speech recognition scores using the Maryland CNC test were 72 percent for the right ear and 60 percent for the left.  

September 2014 examination revealed the following puretone thresholds on audiological testing:




HERTZ


1000
2000
3000
4000
RIGHT (Decibels)
25
25
50
60
LEFT
(Decibels)
30
30
45
70

Speech recognition scores using the Maryland CNC test were 94 percent for the right ear and 94 percent for the left.  

Based on such findings, and specifically the September 2014 findings, and considering the schedular criteria for rating hearing loss, the RO reduced the Veteran's rating for bilateral hearing loss from 40 to 0 percent, effective June 1, 2015.

However, in this case, the Board finds that restoration of a 40 percent rating for bilateral hearing loss is warranted.

While the September 2014 VA examination reflected much better audiological test scores, and particularly speech recognition scores, than the September 1998 VA examination on which the Veteran's 40 percent rating was based, the September 2014 VA examiner did not discuss or explain whether an improvement in the Veteran's bilateral hearing loss disability had actually occurred.  The examiner also did not discuss whether any such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work; the examiners' only comment regarding functional impairment was to answer "No" to the question of whether "the Veteran's hearing loss impact[s] ordinary conditions of daily life, including ability to work."

The record generally, moreover, does not reflect evidence that any improvement in the Veteran's hearing loss actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  In this regard, in a September 2016 affidavit, the Veteran described having to wear hearing aids constantly but still struggling to understand what people were saying, having to look at person's face when communicating and, even when facing a person, still having difficulty distinguishing words from background noise.

The Board notes the September 2014 VA examiner's findings: 

[The Veteran's] hearing thresholds appear to vary greatly from his 1994 results to his 1998 results to his 2007 results and 2012 results.  All of these results are poorer than those obtained on this date and are outside the normal variance between exams.  Hearing on this date is better than those previously obtained.  Word recognition scores are significantly better than previous scores.

In noting these findings, the examiner documented the results of four audiological examinations, and the examiner's observations are consistent with the audiological evidence of record.  However, the abnormal variance of the Veteran's hearing test results were not explained by the VA examiner, including whether such varying results would affect a determination of whether an actual improvement in the Veteran's bilateral hearing loss disability had actually occurred. Dofflemyer, Supra. Also, even if improvement had been shown, given such varying results, it was not explained, and is not clear, whether any such improvement could be considered "sustained improvement" where "the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life." 

The Board notes the considerably better audiological test scores in September 2014 than those in September 1998.  However, the Board is required to handle cases such as these, where ratings have been in effect for five years or more, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations, even where such cases are affected by change of medical findings.  Given this, and the lack of sufficient evidence reflecting an improvement in the Veteran's ability to function under the ordinary conditions of life and work due to improvement in his hearing loss disability, and resolving reasonable doubt in his favor, the Board finds that the March 2015 reduction of the Veteran's rating for bilateral hearing loss was not proper.  Accordingly, restoration of a 40 percent rating for bilateral hearing loss must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Restoration of a 10 percent rating for ilio-inguinal nerve entrapment

The Veteran's ilio-inguinal nerve entrapment is rated under 7338-8530, and is therefore rated under the criteria for paralysis of the ilio-inguinal nerve.  See 38 C.F.R. §§ 4.20, 4.27, 4.124a, DC 8530.  Under these criteria, paralysis of the ilio-inguinal nerve is rated noncompensable (0 percent) when mild or moderate, and 10 percent if severe to complete.  

In a September 2003 rating decision, the RO grated a 10 percent rating for "mild ilio-inguinal nerve entrapment," effective August 31, 2001.  In explaining the award of this rating, the RO stated, "Treatment reports from Dr. [P.] show general discomfort and numbness to the overall hernia area."  In this regard, private treatment records dated from March to August 2003 reflect assessments of persistent and severe pain of the left inguinal region with nerve entrapment, surgery involving nerve transection, numbness, and general discomfort in that region; in August 2003, the Veteran's private provider opined that his difficulties would result in a permanent level of disability consistent with his temporary level of disability.  On May 2003 VA examination, the diagnosis was "[s]tatus post left inguinal herniorrhaphy and release of nerve entrapment with transection of the ilioinguinal nerve and the genitofemoral nerve," with an assessment that "[t]he patient continues to complain of a moderate amount of pain."

On June 2012 VA examination, it was noted that "[T]he pain veteran reports and is found on exam is with deep digital palpation of inguinal ring." On September 2014 VA examination, the Veteran reported still having continuous, throbbing pain, that "the pain is about the same as it always was," and some numbness.  On neurological examination, he was found to have had mild incomplete paralysis of the ilio-inguinal nerve, with no explanation of such conclusion or other findings noted.

In September 2014, the RO proposed reduction of the Veteran's rating for ilio-inguinal nerve entrapment from 10 to 0 percent.  The proposal was based on the RO's findings that June 2012 and September 2014 VA examination results showed sustained improvement of the Veteran's disability, with VA examination findings showing mild incomplete paralysis of the ilio-inguinal nerve.  In March 2015, the RO reduced the Veteran's rating for ilio-inguinal nerve entrapment from 10 to 0 percent, effective June 1, 2015.

In this case, the Board finds that restoration of a 10 percent rating for ilio-inguinal nerve entrapment is warranted.

It is unclear from the record that actual improvement in the Veteran's ilio-inguinal nerve entrapment disability had actually occurred, much less that any such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work, at the time of his March 2015 reduction.  Dofflemyer, Supra.  Initially, it is unclear how the June 2012 and September 2015 VA examination findings, which essentially reflect that the Veteran continued to complain of continuous pain and numbness in the inguinal region, reflect such material improvement; this is particularly so considering that the Veteran's original 10 percent rating was based on medical evidence showing "general discomfort and numbness to the overall hernia area" and VA examination reflecting complaints "of a moderate amount of pain" from the Veteran.

Also, the Veteran submitted a September 2016 affidavit asserting that he continued to have pain due to his ilio-inguinal nerve entrapment, stating that his "pain level on an average day is 6 out 10," but that if he had "to bend over or stand up and walk for more than about fifteen minutes the pain shoots up to a level 8."  The Veteran's statements are supported by contemporaneous treatment records reflecting continuing treatment for ilio-inguinal nerve entrapment.  Such treatment has included left ilio-inguinal and genitofemoral nerve radiofrequency ablation procedures in June and December 2015 for complaints of severe left groin pain that he reported had been going on for 11 years and which he felt was "very debilitating for him."

In light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence does not show that material improvement in his ilio-inguinal nerve entrapment disability had actually occurred, including improvement in his ability to function under the ordinary conditions of life and work at the time of the March 2015 rating reduction.  Accordingly, the rating reduction from 10 to 0 percent was improper, and restoration of a 10 percent rating for ilio-inguinal nerve entrapment is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

C.  Restoration of a 10 percent rating for left herniorrhaphy scar

Prior to June 1, 2015, the Veteran's left herniorrhaphy scar was rated under 8530-7804, and was therefore rated 10 percent for a painful scar.  See 38 C.F.R. §§ 4.20, 4.27, 4.118, DC 7804.

The Veteran was awarded a 10 percent rating for his scar in a November 2002 rating decision, effective August 31, 2001, based on April and November 2002 VA examinations, which reflected findings of mild tenderness is reported on palpation of the scar and moderate pain in the inguinal scar area.

On June 2012 VA examination, the examiner stated that, while scars were not detectable at the time of examination, the pain that the Veteran reported and was found on exam was with deep digital palpation of inguinal ring.  While the examiner answered "No" to the question of whether "any of the scars of the trunk or extremities painful," the examiner also noted that "[t]he only tenderness is encountered with digital examination as finger enters left inguinal ring."

On September 2014 VA examination, when asked if "any of the scars painful and/or unstable, or is the total area of all related scars greater than 39 square cm (6 square inches)," the examiner responded, "No."  However, it was also noted that the "Veteran reports pain to left inguinal region as well as the testicle on examination."

In September 2014, the RO proposed reduction of the Veteran's rating for left herniorrhaphy scar from 10 to 0 percent.  The proposal was based on the RO's findings that June 2012 and September 2014 VA examination results showed sustained improvement of the Veteran's disability, with VA examination findings showing that his scar was not painful and otherwise did not warrant a compensable rating.  In March 2015, the RO reduced the Veteran's rating for left herniorrhaphy scar from 10 to 0 percent, effective June 1, 2015.

In this case, the Board finds that restoration of a 10 percent rating for left herniorrhaphy scar is warranted.

Again, it is unclear from the record that actual improvement in the Veteran's left herniorrhaphy scar disability had actually occurred, much less that any such improvement actually reflected an improvement in his ability to function under the ordinary conditions of life and work, at the time of his March 2015 reduction.  Dofflemyer, Supra.  The June 2012 and September 2014 findings, themselves, appear internally inconsistent as to whether the Veteran's service-connected scar was found to be painful.  While in both reports the examiner answered "No" as to whether the Veteran had painful scars, the June 2012 examiner noted the pain that he reported and was found on exam was with deep digital palpation of inguinal ring, and on September 2014 VA examination it was also noted that the "Veteran reports pain to left inguinal region as well as the testicle on examination."  It is particularly questionable whether such examinations reflect material improvement in the Veteran's left herniorrhaphy scar considering that his original 10 percent rating was based on examination findings of "mild tenderness" reported on palpation of the scar and "moderate pain in the inguinal scar area."

The Board also notes the Veteran's September 2016 affidavit in which he asserted the following:  

The scar from my surgery also gets very irritated at times and becomes inflamed and painful.  This is especially true at night after I get out of the shower due to washing that area.  I am unable to lie down on my left side due to the pain.  The pain wakes me up during the night if I roll over onto my left side.

In light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence at the time of the March 2015 rating reduction did not show that material improvement in his left herniorrhaphy scar disability had actually occurred, including improvement in his ability to function under the ordinary conditions of life and work.  Accordingly, the rating reduction from 10 to 0 percent was improper, and restoration of a 10 percent rating for left herniorrhaphy scar is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

D.  Restoration of a TDIU

In reducing a rating of 100 percent service-connected disability based on individual unemployability, caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  When in such a case the veteran is undergoing vocational rehabilitation, education or training, the rating will not be reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrates affirmatively the veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability.  Neither participation in, nor the receipt of remuneration as a result of participation in, a therapeutic or rehabilitation activity under 38 U.S.C. 1718 shall be considered evidence of employability.  38 C.F.R. § 3.343(c)(1).

In an April 2013 decision, the Board granted a TDIU, finding that the Veteran's service-connected disabilities-which had a combined rating of 70 percent and at least one disability rated 40 percent-were sufficient to render him unemployable.  The Veteran's service-connected disabilities at that time were the same as they currently are:  bilateral hearing loss, depressive disorder, tinnitus, left herniorrhaphy scar, ilio-inguinal nerve entrapment, left orchalgia and epididymitis, and status post left inguinal hernia repair.  The Board's decision was based, in part, on a November 2012 report from D.P., a vocational expert.  The Board made the following observations:

In November 2012, the Veteran submitted a report from D. P., a vocational expert, who reviewed records and interviewed the Veteran.  He acknowledged the Veteran had other non-service connected medical conditions, but also service-connected disabilities and limited his opinions and conclusions to the service-connected disabilities.  In service, the Veteran worked in airplane structural mechanics.  After service, he worked as a bricklayer, which the Veteran did not need to listen for instructions as he could learn by watching and then doing.  Nevertheless, he was unable to keep up with the pace of others and he indicated hearing was still an issue in his effectiveness at work.  He then performed manual work doing warehouse and general cleaning.  He stopped this work due to non-service related medical conditions.  

The vocational expert noted the conclusion that the Veteran could perform sedentary work with accommodations but also noted that the Veteran does not possess transferable skills from his past employment that would qualify him to obtain sedentary level employment.  Further, hearing impaired individuals require accommodation as well and the success of retaining employment in the Veteran's case is an issue because in both the bricklaying and warehouse positions, his hearing impairment became an issue.  Taking the service connected disabilities together the vocational expert concluded that it is at least as likely than not that the Veteran's education, prior work history, and residual limitations stemming from symptoms related to moderate to severe hearing loss, tinnitus, associated pain form [sic] the inguinal hernia, and major depressive disorder, the vocational expert concluded that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  The expert stated even in the absence of his non-service connected disabilities, the Veteran would still be precluded from gainful employment due to the service connected disabilities. 

After reviewing the evidence, the Board found the following:

While VA examinations determined that the Veteran could perform sedentary work; he has additional limitations such that even in a sedentary employment position, the Veteran needed accommodations to frequently get up and move around.  In addition, the Board notes functional limitations in walking or other tasks such as bending and lifting.  Furthermore, the Veteran's mental health disability and hearing loss disability cause further limitation for employment.  Hearing loss requires the Veteran to be provided a quiet environment and the ability to face or look at the speaker.  The mental health disability limits his ability in a work environment in that he does not like to be around others and supervision would impact or exacerbate his depression symptoms.  The Veteran also has problems with concentration and memory.  In short, the evidence indicates that while one service-connected disability alone would not render the Veteran unemployable, the disabilities taken together do render the Veteran unemployable.

The Board therefore determined that "[t]he ability to work at best in a sedentary position with, additional limitations on sitting, lifting, or bending clearly indicates it would make employment difficult, if not impossible, for the Veteran, that, "given that he has additional limitations on hearing, working with others, or with supervision, it makes even sedentary work hard to imagine."  It "therefore [found] he [was] unable to secure and maintain substantially gainful employment solely as a result of his service-connected disabilities." 

The TDIU was effectuated in an April 2013 rating decision, effective August 7, 2007.  In September 2014, the RO proposed to discontinue entitlement to a TDIU.  The basis of the proposal was that "[e]xamination findings show the veteran's disabilities have improved to a point where continued entitlement to individual unemployability is no longer shown," as the "medical evidence along with all the facts of record show this improvement means the veteran no longer meets the disability criteria for being totally disabled due to service connected disabilities."  The RO further stated that "[t]here is also no evidence allowing individual unemployability due to such factors as education or work experience," without further explanation.  In a March 2015 rating decision, the RO discontinued the Veteran's TDIU, effective May 31, 2015.

The Board finds that a TDIU should be restored.  In addition to the fact that the Board is restoring the Veteran's previously reduced ratings-which appear to have been the primary, if not sole, basis of discontinuing the TDIU-the RO made no finding or cited no evidence supporting the fact that "actual employability" had been established, let alone "clear and convincing" evidence.  Rather D.P., the same vocational expert who provided the November 2012 report on which the Board relied in granting a TDIU in April 2013, submitted further reports in January and June 2015 indicating that the Veteran continued to be unemployable based on his service-connected disabilities alone.  Specifically, in June 2015, D.P. stated that, "although [the Veteran's] hearing, ilio-inguinal nerve entrapment, and scar associated with his left inguinal hernia repair have been reduced in rating, there is no evidence that his residual functional work capacity has improved to change my prior opinion that his service-connected depression and chronic pain associated with his inguinal hernia has rendered him unable to secure and follow substantially gainful employment."

In light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is not clear and convincing evidence establishing that the Veteran was actually employable despite his service-connected disabilities at the time of the March 2015 rating decision discontinuing his TDIU.  Accordingly, the Veteran's TDIU must be restored.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

A 40 percent rating for bilateral hearing loss is restored, subject to the laws and regulations controlling the award of monetary benefits.

A 10 percent rating for ilio-inguinal nerve entrapment is restored, subject to the laws and regulations controlling the award of monetary benefits.

A 10 percent rating for left herniorrhaphy scar is restored, subject to the laws and regulations controlling the award of monetary benefits.

A TDIU is restored, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


